Citation Nr: 1022961	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
dislocated jaw.

2.  Entitlement to service connection for a disability 
manifested by chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from August 1952 
to March 1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Veteran presented testimony at a Board hearing chaired by 
the undersigned Veterans Law Judge, at the RO, in May, 2010.  
A transcript of the hearing is associated with the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for service connection for a jaw disorder is 
addressed in the REMAND below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An injury or disease of the chest was not noted in service; 
clinical findings were normal at discharge; symptoms were not 
reported until 1994; a cardiovascular disorder did not become 
manifest within a year of separation; and the current 
disability is not related to service. 


CONCLUSION OF LAW

A disability manifested by chest pain was not incurred in or 
aggravated by service, nor is cardiovascular-renal disease 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a July 2007 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the July 2007 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  While the Veteran is receiving benefits 
from the Social Security Administration (SSA), the documents 
pertaining to those benefits indicate that they are based on 
the Veteran's age and retirement status, and are not 
pertinent to a disability claim.  

In addition, the Board has concluded that a VA examination 
and opinion are not necessary in this case.  The VCAA and its 
implementing laws and regulations provide, generally, that an 
examination or opinion is necessary if the evidence of record 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and establishes that the Veteran suffered an 
injury or disease in service; indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4).  

Here, the service records do not reveal any diagnosis of a 
disease or injury of the chest.  Rather, they reveal a 
complaint of pain, without a diagnosis, normal findings at 
discharge, and no post-service evidence of chest or 
cardiovascular disability for more than 40 years.  As such, 
an examination and opinion are not necessary.  


II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cardiovascular renal disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The Board notes initially that the Veteran does not contend 
that a disability manifested by chest pain was incurred as a 
result of combat, and the Veteran's service records do not 
suggest combat engagement.  Accordingly, the combat rule is 
inapplicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. 
§ 3.304(d) (2009).

Service treatment records reveal that, on March 2, 1953, the 
Veteran sought treatment for pain in the chest.  An x-ray was 
taken, and on March 4, 1953, it was noted as negative.  The 
report of examination for discharge in March 1954 reveals 
normal findings for the chest, and heart.  Thus, while there 
is notation of chest pain in service, there is in fact no 
notation of disease or injury resulting from the chest pain 
complaint.  

Nevertheless, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, there is no record of complaint or treatment for chest 
complaints until July 1994, when the Veteran filed a pension 
claim, noting heart disease, approximately 40 years after 
discharge.  Thus, to the extent of any cardiovascular 
disease, the presumptive provisions do not apply.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Moreover, this lengthy period without complaint or treatment 
is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against each claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran and his wife have testified that the Veteran 
experienced chest symptoms continuously since service.  
However, the Veteran's actions after service are simply 
inconsistent with this assertion.  Notably, when the Veteran 
filed his initial post-service claim in 1994, he was seeking 
a nonservice-connected pension, and did not assert that he 
had any service-connected disabilities.  Moreover, on the 
claim form, he noted cardiac disease with onset in March 
1994, which is inconsistent with his current assertions, both 
as to the nature of the disorder and the date of onset.  

In June 2007, the Veteran filed the current claim, which 
consists of a virtual recitation of his service treatment 
records, as well as assertions that each condition noted 
therein is related to a current disability.  

In sum, the recent assertions of the Veteran and his wife are 
inconsistent with the Veteran's actions during the 40 years 
since service.  The Board attaches little credibility to the 
recent statements, finding the prior statements, made in the 
context of medical treatment and a pension claim, to be more 
reliable than the recent statements, made in the context of a 
claim for disability benefits.  The Board is of course 
cognizant of possible self interest which any veteran has in 
promoting a claim for monetary benefits.  The Board may 
properly consider the personal interest a claimant has in his 
or her own case, but the Board is not free to ignore his 
assertion as to any matter upon which he is competent to 
offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 
(1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].

Accordingly, to the extent that the Veteran and his spouse 
now assert that the Veteran experienced continuous chest 
symptomatology after service, the Board finds their accounts 
to be lacking in credibility, and the Board assigns more 
probative weight to the medical evidence discussed above.  

Turning to the matter of nexus, there is no medical opinion 
that purports to relate any current chest disability to 
service.  The Veteran was afforded a VA general medical 
examination in September 1994.  The examiner noted that a 
routine chest x-ray in May 1994 had revealed a mediastinal 
mass, thought to be a thymus or thyroid extension, and he 
underwent surgery to remove the mass.  VA treatment records 
from September 1999 reveal calcification of the aortic arch, 
and a diagnosis of atherosclerotic heart disease, with no 
evidence of acute cardiopulmonary process.  No etiology 
opinion was provided.  

The Veteran has repeatedly asserted that the current 
disability resulted from lack of treatment in service.  
However, this does not explain the four decades that passed 
after service before diagnosis of his mediastinal mass, and 
the Board is not persuaded by this argument.  Based on the 
lack of an injury or disease in service, and the lack of 
continuity of symptomatology after service, the Board 
concludes that service connection for a disability manifested 
by chest pain is not in order.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a disability manifested by chest pain 
is denied.




REMAND

The Board finds that the claim for service connection for 
residuals of a dislocated jaw must be remanded for two 
essential reasons.  First, the May 2009 VA examiner concluded 
that it was impossible to determine if the current problems 
were from the dislocation in service, as the service records 
are so brief.  He then conceded that a dislocation due to 
trauma can produce bleeding into the joint space and create 
scar tissue that can be the basis of joint problems for life.  
He also noted that an examination of the joint with an MRI 
would give more information as to joint pathology.  

The Court discussed a similar situation in Green v. 
Derwinski, 1 Vet. App. 121 (1991), noting that an examination 
report that suggests further diagnostic studies is equivocal 
at best, and it is impossible to square the duty to assist 
with a failure to follow up such a suggestion by the 
examining physician.  VA adjudication regulations and 
guidelines also provide that if the examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009).  

Here, the May 2009 examiner has clearly suggested that an MRI 
would be helpful in determining the nature and etiology of 
the Veteran's current jaw problems.  As such, a remand is 
necessary to obtain such a report if feasible.  

Second, the May 2009 examiner's conclusion that an etiology 
opinion is not possible, as well as his earlier opinion in 
April 2008, which reached the same conclusion, are not 
adequately explained.  While the examiner noted the minimal 
in-service records, it is still not clear whether the 
examiner lacks the expertise to render such an opinion, or 
whether some additional information is needed, and possibly 
available, that would permit such an opinion; either 
possibility would render the opinion inadequate for resolving 
the claim.  Green, 1 Vet. App. 121; Daves v. Nicholson, 21 
Vet. App. 46 (2007).  Thus, before the Board can rely on the 
examiner's conclusion that an etiology opinion is not 
possible, the examiner must explain the basis for such a 
conclusion, or the basis must otherwise be apparent in the 
Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) (a medical opinion "must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions").  

The examiner may also have an obligation to conduct research 
in the medical literature depending on the evidence in the 
record at the time of examination.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  The phrase "without resort to 
speculation" should reflect the limitations of knowledge in 
the medical community at large and not those of a particular 
examiner.

Furthermore, the examiner should clearly identify precisely 
what facts cannot be determined.  For example, it should be 
clear in the examiner's remarks whether it cannot be 
determined from current medical knowledge that a specific in-
service injury or disease can possibly cause the claimed 
condition, or that the actual cause cannot be selected from 
multiple potential causes.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

Finally, the Secretary must ensure that any medical opinion, 
including one that states no conclusion can be reached is 
"based on sufficient facts or data."  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be 
clear, from either the examiner's statements or the Board 
decision, that the examiner has indeed considered "all 
procurable and assembled data," by obtaining all tests and 
records that might reasonably illuminate the medical 
analysis.  See Daves, supra.  When the record leaves this 
issue in doubt, it is the Board's duty to remand for further 
development.  See Jones (cited above).  While the examiner 
has identified one additional test, discussed above, if after 
obtaining that result, he still concludes that an opinion is 
not possible, he must clearly state that no further testing 
would resolve the remaining doubt.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the nature and etiology of any 
current jaw disorder.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies, to 
include an MRI of the jaw, should be 
performed.  If an MRI is contraindicated 
or should not be performed, detailed 
reasoning must be provided.

Based upon the examination results and the 
review of the claims file, the examiner 
should identify the appropriate diagnoses 
pertaining to the jaw, and provide an 
opinion as to whether there is a 50 
percent or better probability that any 
identified jaw disorder is related to 
service, to include the claimed boxing 
injury (dislocation) noted in the service 
records.  The supporting rationale for all 
opinions expressed must also be provided.

If the examiner concludes that an etiology 
opinion is not possible, the examiner must 
explain the basis for such a conclusion.  
The examiner should clearly identify 
precisely what facts cannot be determined.  
He or she must also state whether all 
procurable and assembled data have been 
considered, and whether additional 
research in the medical literature would 
allow for a conclusive opinion.

2.  Readjudicate the remanded claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


